946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Timothy E. PHARR, Appellant.
No. 90-3023.
United States Court of Appeals, District of Columbia Circuit.
July 5, 1991.

Appeal from the United States Court for the District of Columbia, No. 903023;  Joyce Green, Judge.
Before HARRY T. EDWARDS, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied, after reviewing the parties' presentations, that appropriate disposition of the case does not call for a further opinion.   See D.C.Cir.R. 14(c).


2
The testimony of two police officers who witnessed the Appellant throw a dark soft object into the grass behind him was sufficient to allow the jury to conclude that Appellant possessed the cloth bag discovered in the grass, the drugs contained in that bag, and the gun found lying at the open mouth of that bag.   Additionally, the testimony estimating that Appellant was located 200 feet from a school at the time of his arrest was properly presented as the opinion of a non-expert police officer and was fully sufficient to allow the jury to find that Appellant was within 1000 feet of a school at the time of his arrest.   Therefore, it is


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).